IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
OXFORD DIVISION

FAYE MURPHY PLAINTIFF

Vv. CIVIL ACTION NO, 3:21-CV-00025-GHD-RP
SHANNON MARIA MURPHY DEFENDANT

AGREED ORDER OF DISMISSAL WITH PREJUDICE
Upon the ore fens motion of the Plaintiff to dismiss her Complaint with prejudice, and
the Court being advised that a settlement has been reached between the parties, and being
otherwise advised in the premises, finds that said motion is well-taken.
IT IS THEREFORE, ORDERED AND ADJUDGED that the Plaintiff's Complaint is

hereby dismissed, with prejudice, Each BY to bear their own costs,

/ fo Se ~

SENIOR U.S. DISTRICT JUDGE

SO ORDERED this the day of June, 2021.

 

 

 

AGREED BY:
/s/ R. Bradley Best | fsf Joshua W. _Sage
R, Bradley Best (MSB# 10059) Joshua W. Sage, Esq. (MSB# 104760)

Counsel for Defendant Counsel for Plaintiff
